DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-11 in the reply filed on 02/04/2022 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2002/0147498 A1 to Tallarida et al. (hereinafter “Tallarida”) (cited in an IDS dated 10/22/19).
Regarding claim 5, Tallarida discloses (see abstract; Figs. 15A-16; and [0159]-[0163]) a surgical method, comprising: advancing an outer shaft (111) of a surgical device (120) through a first tissue of a 
Tallarida further discloses (claim 6) wherein moving the outer shaft includes rotating the outer shaft relative to the inner shaft (see [0163]); (claim 7) wherein the second tissue has a defect therein, and the outer shaft cuts a shape in the second tissue enclosing the defect (see [0159]-[0163]); (claim 8) wherein the second tissue overlies a bone, and the distal end of the inner shaft is advanced through the second tissue to contact the bone (see [0159]-[0163]); (claim 9) wherein the longitudinal axis of the outer shaft is defined by a proximal elongate body (111) of the outer shaft, and a distal arm (112) of the outer shaft is offset from the proximal elongate body at an angle relative to the longitudinal axis of the outer shaft (see Figs. 15A-B and [0161]); (claim 10) wherein a longitudinal axis of the inner shaft advanced through the outer shaft is substantially aligned with the longitudinal axis of the outer shaft and is offset from a longitudinal axis of the distal arm (see Figs. 15A-B and [0161]-[0163]); (claim 11) wherein the outer shaft cuts a shape in the second tissue, and the method further comprises removing from the patient the second tissue that is within the shape (see [0163], see also [0212] which further explains that the cutting tool for cutting the articular cartilage is for receiving the implant such that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771